Jordan, Presiding Judge.
In this workmen’s compensation case the claimant appeals from an order affirming an adverse determination on her application for compensation based on change in condition and motion for assessment of penalties and attorney’s *616fee. The claimant was the only witness at the hearing, and while her evaluation of her condition at the time differed from that established pursuant to a prior award, it being her opinion that she was unable to work, her testimony fails to disclose any change in her condition. She stated her condition had not improved and also that it was "not any worser as long as I don’t do anything.” The hearing director evaluated her testimony as "insufficient to establish, even prima facie, a change in condition attributable to compensable injury” and as "substantially to the same effect as that related at the prior hearings.”
Submitted March 3, 1971
Decided April 6, 1971.
John D. Edge, for appellant.
McCamy, Minor, Phillips & Tuggle, Carlton McCamy, for appellees.
Without any testimony, medical or otherwise, to support a finding of a change in condition, the finding made by the hearing director is not only authorized, but demanded. No error appears for any reason argued and insisted upon, and the trial judge properly affirmed the award.

Judgment affirmed.


Quillian and Evans, JJ., concur.